Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 18 May 2020.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/18/2020 has being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al, CA 2841472 in view of Muller et al., U. S. Patent Publication No. 2020/0092091

Regarding claim 1, Rankin discloses a system, comprising: a processor; a memory on which are stored machine readable instructions that, when executed by the processor, cause the processor to: receive a first set of annotation information (see Rankin, ¶ [0034]; annotated set of data is received); determine a first approval decision for the first set of annotation information (see Rankin, ¶ [0034] and [0038]; approval decision including correction of the received annotated data is taught); record the first approval decision (see Rankin, ¶ [0036] and [0039]; updated and corrected data is stored); retrieve a first set of approval decisions , wherein the first set of approval decisions includes the first approval decision (see Rankin, ¶ [0055]; stored annotated data is retrieved); generate a consensus based on the first set of approval decisions (see Rankin, ¶ [0050]-[0052]; validation of the annotated data is provided); and record the consensus (see Rankin, ¶ [0051] and [0058]; validated and updated annotations data are stored).
Although Rankin discloses the invention substantially as claimed, it does not explicitly disclose the use of blockchain to record annotated data.
Muller teaches use of blockchain to record annotated data (see Muller, ¶ [0062]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Muller with that of the Rankin in order to efficiently secure annotated data across multiple distributed file storages.

Regarding claim 2, Rankin-Muller teaches wherein the instructions further cause the processor; retrieve a second set of approval decisions from the blockchain (see Rankin, ¶ [0055]); and generate an updated consensus based on the first set of approval decisions and the second set of approval decisions (see Rankin, ¶ [0052]); and record the updated consensus in the blockchain (see Rankin, ¶ [0051] and Muller, ¶ [0062]). Same motivation utilized for claim 1 applies as well equally to claim 2.

Regarding claim 3, Rankin-Muller teaches wherein determining further includes querying a user for the approval decision (see Rankin, ¶ [0034]).

Regarding claim 4, Rankin-Muller teaches wherein the instructions further cause the processor to retrieve a document associated with the first set of annotation information from a distributed file storage (see Rankin, ¶ [0067] and [00113]).

Regarding claim 5, Rankin-Muller teaches wherein the instructions further cause the processor to store a document associated with the annotation information in a distributed file storage (see Rankin, ¶ [0036]).

Regarding claim 6, Rankin-Muller teaches wherein the instructions further cause the processor to tag the consensus with a domain (see Rankin, ¶ [0102]).

Regarding claim 7, Rankin-Muller teaches wherein the instructions further cause the processor retrieve a second set of annotation information, wherein the approval decision is further based on the second set of annotation information (see Rankin, ¶ [0028] and [0050]).

Regarding claim 8, Rankin discloses a method, comprising: receiving a first set of annotation information (see Rankin, ¶ [0034]; annotated set of data is received); determining a first approval decision for the first set of annotation information (see Rankin, ¶ [0034] and [0038]; approval decision including correction of the received annotated data is taught); recording the first approval decision (see Rankin, ¶ [0036] and [0039]; updated and corrected data is stored); retrieving a first set of approval decisions (see Rankin, ¶ [0055]; stored annotated data is retrieved); generating a consensus based on the first set of approval decisions (see Rankin, ¶ [0050]-[0052]; validation of the annotated data is provided); and recording the consensus (see Rankin, ¶ [0051] and [0058]; validated and updated annotations data are stored).
Although Rankin discloses the invention substantially as claimed, it does not explicitly disclose the use of blockchain to record annotated data.
Muller teaches use of blockchain to record annotated data (see Muller, ¶ [0062]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Muller with that of the Rankin in order to efficiently secure annotated data across multiple distributed file storages.

Regarding claim 13, Rankin-Muller teaches further comprising: retrieving a second set of approval decisions from the blockchain (see Rankin, ¶ [0055]); and generating an updated consensus based on the first set of approval decisions and the second set of approval decisions (see Rankin, ¶ [0052]); and recording the updated consensus in the blockchain (see Rankin, ¶ [0051] and Muller, ¶ [0062]). Same motivation utilized for claim 8 applies as well equally to claim 13.

Regarding claim 14, Rankin discloses a computer program product, the computer program product comprising a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: receive a first set of annotation information (see Rankin, ¶ [0034]; annotated set of data is received); determine a first approval decision for the first set of annotation information (see Rankin, ¶ [0034] and [0038]; approval decision including correction of the received annotated data is taught); record the first approval decision (see Rankin, ¶ [0036] and [0039]; updated and corrected data is stored); retrieve a first set of approval decisions, wherein the first set of approval decisions includes the first approval decision (see Rankin, ¶ [0055]; stored annotated data is retrieved); generate a consensus based on the first set of approval decisions (see Rankin, ¶ [0050]-[0052]; validation of the annotated data is provided); and record the consensus (see Rankin, ¶ [0051] and [0058]; validated and updated annotations data are stored).
Although Rankin discloses the invention substantially as claimed, it does not explicitly disclose the use of blockchain to record annotated data.
Muller teaches use of blockchain to record annotated data (see Muller, ¶ [0062]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Muller with that of the Rankin in order to efficiently secure annotated data across multiple distributed file storages.

Regarding claim 15, Rankin-Muller teaches wherein the instructions further cause the processor; retrieve a second set of approval decisions from the blockchain (see Rankin, ¶ [0055]); and generate an updated consensus based on the first set of approval decisions and the second set of approval decisions (see Rankin, ¶ [0052]); and record the updated consensus in the blockchain (see Rankin, ¶ [0051] and Muller, ¶ [0062]). Same motivation utilized for claim 1 applies as well equally to claim 15.

Regarding claim 16, Rankin-Muller teaches wherein determining further includes querying a user for the approval decision (see Rankin, ¶ [0102]).

Regarding claim 17, Rankin-Muller teaches wherein the instructions further cause the processor to retrieve a document associated with the first set of annotation information from a distributed file storage (see Rankin, ¶ [0067] and [00113]).

Regarding claim 18, Rankin-Muller teaches wherein the instructions further cause the processor to store a document associated with the annotation information in a distributed file storage (see Rankin, ¶ [0036]).

Regarding claim 19, Rankin-Muller teaches wherein the instructions further cause the processor to tag the consensus with a domain (see Rankin, ¶ [0102]).

Regarding claim 20, Rankin-Muller teaches wherein the instructions further cause the processor retrieve a second set of annotation information, wherein the approval decision is further based on the second set of annotation information (see Rankin, ¶ [0028] and [0050]).

5.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin in view of Muller as applied to claim 8 above, and further in view of Ozeran et al, U. S. Patent Publication No. 2020/0381087.
Regarding claim 9, although Rankin-Muller discloses wherein the first set of annotations is received from a first annotator (see Rankin, ¶ [0052]), they not explicitly disclose and wherein the first set approval decisions is generated by a first set of managers.
Ozeran teaches and wherein the first set approval decisions is generated by a first set of managers (see Ozeran, ¶ [0170]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Ozeran with that of Rankin-Muller in order to efficiently eliminate and avoid unintended or unauthorized annotations by subordinates.

Regarding claim 10, Rankin-Muller-Ozeran teaches further comprising, scoring the first annotator based on an approval rate of the first set of managers for the first annotator (see Rankin, ¶ [0049] and see Ozeran, ¶ [0170]). Same motivation utilized for claim 9 applies as well equally to claim 10.

Regarding claim 11, Rankin-Muller-Ozeran teaches wherein the first set of managers are of a specific domain and the scoring is for the specific domain (see Rankin, ¶ [0049], [0102] and see Ozeran, ¶ [0170]). Same motivation utilized for claim 9 applies as well equally to claim 11.

Regarding claim 12, Rankin-Muller-Ozeran teaches further comprising: scoring the first annotator based on an average consensus, wherein the average consensus is an average of the consensus and one or more other consensuses for the annotations of the first annotator (see Rankin, ¶ [0049] and [0052]).


Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. US-10977518-B1 is directed to techniques for generating and utilizing machine learning based adaptive instructions for annotation are described. An annotation service can use models to identify edge case data elements predicted to elicit differing annotations from annotators, “bad” data elements predicted to be difficult to annotate, and/or “good” data elements predicted to elicit matching or otherwise high-quality annotations from annotators. These sets of data elements can be automatically incorporated into annotation job instructions provided to annotators, resulting in improved overall annotation results via having efficiently and effectively “trained” the annotators how to perform the annotation task.
2. US-20120159391-A1 is directed to annotating graphical elements can include displaying a graphical element at a user interface which provides annotation options for selecting areas for annotation, and options for adding highlighting and comments. A user uses the annotation options to select areas of the graphical element for annotation, to select highlighting and user input methods, to and provide comments. After receiving the user input, the graphical elements can be displayed along with the selected annotations. In another aspect, providing information about medical conditions can include presenting a user interface that includes a representation of an anatomical region of the human body. A user can use user-selectable display elements to indicate areas in the anatomical region in which a medical condition is experienced. After receiving the user input, the user can be presented with a selection of medical conditions corresponding to the selected areas, as well as information about medical specialists.
3. US-20040260714-A1 is directed to methods, systems, and articles of manufacture for managing annotations made for a variety of different type data objects manipulated (e.g., created, edited, and viewed) by a variety of different type applications are provided. Some embodiments allow users collaborating on a project to create, view, and edit annotations from within the applications used to manipulate the annotated data objects, which may facilitate and encourage the capturing and sharing of tacit knowledge through annotations. Further, annotations may be stored separate from the application data they describe, decoupling the tacit knowledge captured in the annotations from the applications used to manipulate the annotated data.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444